DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on September 24th, 2020.
Claims 1-20 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8, 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemet
(US Pub. No. 20210293931).

As per claim 1, Nemet teaches A light detection and ranging (LIDAR) system comprising: a plurality of LIDAR units, each of the plurality of LIDAR units comprising a housing defining a cavity, each of the plurality of LIDAR units further comprising a plurality of emitters disposed within the cavity, each of the plurality of emitters configured to emit a laser beam; (Nemet see at least [0131], Fig. 2E and Fig. 6D in which a plurality of Lidar units can be used, in which each Lidar unit can include a mirror housed within a window and each unit can comprise a light source which may include a laser diode to emit light using a laser beam.)
a rotating mirror; (Nemet, see at least [0134] in which mirror housing 710 shown in Figs. 7A and 7B can have rotating polygons to reflect light or scanning mirrors.);
a retarder configurable in at least a first mode and a second mode to control a polarization state of a plurality of laser beams emitted from each of the plurality of LIDAR units; (Nemet, see at least [0070] in which the Lidar System 100 may include optics 222 in which can be a retarder, for modifying the polarization of the emitted light. Optics 222 can modify the polarization of the emitted light beam to circular polarization. Light reflected to system 100 from the field of view would then arrive back through deflector 114 to optics 222 and bear a circular polarization with a reversed handedness. Then optics 222 would convert the reversed handedness polarization light to a linear polarization.); and
and a polarizing beam splitter positioned relative to the retarder such that the polarizing beam splitter receives a plurality of laser beams exiting the retarder, the polarizing beam configured to transmit or reflect the plurality of laser beams exiting the retarder based, at least in part, on the polarization state of the plurality of laser beams exiting the retarder. (Nemet, see at least [0071]-[0073] in which a polarized beam is traveling toward a retarder such changes the emitted signal from a polarized signal to a linear signal or vice versa so that the reflected beam cannot travel through a one directional slit.);


As per claim 2, Nemet teaches The LIDAR system of claim 1, wherein: when the retarder is configured in the first mode such that the plurality of laser beams exiting the retarder have a first polarization state, the polarizing beam splitter is configured to transmit the plurality of laser beams in a first direction, and when the retarder is configured in the second mode such that the plurality of laser beam exiting the retarder have a second polarization state that is different than the first polarization state, the polarizing beam splitter is configured to reflect the plurality of laser beams in a second direction. (Nemet, see at least [0070] in which the the Lidar System 100 may include optics 222 in which can be a retarder, for modifying the polarization of the emitted light. Optics 222 can modify the polarization of the emitted light beam to circular polarization. Light reflected to system 100 from the field of view would then arrive back through deflector 114 to optics 222 and bear a circular polarization with a reversed handedness. Then optics 222 would convert the reversed handedness polarization light to a linear polarization. Also see at least [0040] in which by moving or pivoting a light deflector to deflect light in different directions toward different parts of the field of view. Also see at least [0071]-[0073] in which polarized beam may be emitted from a light source having a first polarization, in which the beam may be passed through a polarized beam splitter, and the one-directional slit enables toe beam to travel to an retarder which changes how the beam can travel through the slit.);

As per claim 3, Nemet teaches The LIDAR system of claim 1, further comprising:
a first stationary mirror; and (Nemet, see at least Fig. 2A, in which object 114A is a reflective object);
a second stationary mirror. (Nemet, see at least Fig. 2A, in which object 114B is another reflective object);

As per claim 4, Nemet teaches The LIDAR system of claim 3, wherein: when the retarder is configured in the first mode such that the plurality of laser beams exiting the retarder have a first polarization state, the plurality of laser beams pass through the polarizing beam splitter and reflect off the first stationary mirror as a plurality of reflected laser beams directed towards the rotating mirror; and when the retarder is configured in the second mode such that the plurality of laser beams exiting the retarder have a second polarization state that is different than the first polarization state, the plurality of laser beams reflect off the polarizing beam splitter as a first plurality of laser beams that reflect off the second stationary mirror as a second plurality of reflected laser beams directed towards the rotating mirror. (Nemet, see at least [0070] in which the Lidar System 100 may include optics 222 in which can be a retarder, for modifying the polarization of the emitted light. Optics 222 can modify the polarization of the emitted light beam to circular polarization. Light reflected to system 100 from the field of view would then arrive back through deflector 114 to optics 222 and bear a circular polarization with a reversed handedness. Then optics 222 would convert the reversed handedness polarization light to a linear polarization. Also see at least [0040] in which by moving or pivoting a light deflector to deflect light in different directions toward different parts of the field of view. Also see at least [0071]-[0073] in which polarized beam may be emitted from a light source having a first polarization, in which the beam may be passed through a polarized beam splitter, and the one-directional slit enables toe beam to travel to an retarder which changes how the beam can travel through the slit.);

As per claim 5, Nemet teaches The LIDAR system of claim 1, wherein a field of regard of the rotating mirror is wider than a field of view of the one or more LIDAR units. (Nemet, see at least Fig. 6D in which the present invention is used within a surveillance camera, which uses convex mirrors. Convex mirrors are known to give larger fields of view compared to the unit.);

As per claim 6, Nemet teaches The LIDAR system of claim 5, wherein: the field of regard of the rotating mirror is about 180 degrees; and the field of view of the one or more LIDAR units is about 36 degrees. (Nemer, see at least [0053] in which narrow fields of views can be useful in some situations Examiner notes that as long as a 360 (or less than 360) degree view is achievable, then 180 degrees and/or 36 degrees are also achievable depending on the situation in which this particular degree is needed. Also see Fig. 2A in which the field of view is shown and one can see arrows showing how the field of view is changeable.);

As per claim 7, Nemet teaches The LIDAR system of claim 3, wherein the rotating mirror comprises at least a first reflective surface and a second reflective surface. (Nemet, see at least [0119] and Fig. 3C in which the scanning unit 104 has a reflector array with many small mirrors. The reflecting array can be pivoted. Also see at least [0134] in which the mirror housing 710 shown in Figs. 7A and 7B can house one or more rotating polygons, in which can reflect light.);

As per claim 8, Nemet teaches The LIDAR system of claim 7, wherein the first stationary mirror and the second stationary mirror each comprise a single-sided mirror having a single reflective surface. (Nemet, see at least Fig. 2A, in which object 114A and 114B are both reflective objects, and in which can be single sided.);

As per claim 10, Nemet teaches The LIDAR system of claim 1, wherein the rotating mirror is configured to rotate at a speed ranging from about 2400 revolutions per minute to about 4200 revolutions per minute. (Nemet, see at least [0045] in which a light deflector may be controlled in different ways such as changing the speed in w which the deflection angle changes, changing the deflection angle, deflection to a degree, and etc. Also see at least [0086] in which the reflector units may more at different frequencies, rates, and speeds.);

As per claim 11, Nemet teaches The LIDAR system of claim 1, wherein: when the retarder is configured in the first mode, a polarization state of the plurality of laser beams exiting the retarder is the same as a polarization state of the plurality of laser beams emitted from each of the plurality of LIDAR units; (Nemet, see at least [0070] in which the the Lidar System 100 may include optics 222 in which can be a retarder, for modifying the polarization of the emitted light. Optics 222 can modify the polarization of the emitted light beam to circular polarization. Light reflected to system 100 from the field of view would then arrive back through deflector 114 to optics 222 and bear a circular polarization with a reversed handedness. Then optics 222 would convert the reversed handedness polarization light to a linear polarization. Also see at least [0040] in which by moving or pivoting a light deflector to deflect light in different directions toward different parts of the field of view. Also see at least [0071]-[0073] in which polarized beam may be emitted from a light source having a first polarization, in which the beam may be passed through a polarized beam splitter, and the one-directional slit enables toe beam to travel to an retarder which changes how the beam can travel through the slit. Also see at least [0072] in which a polarized beam may be emitted from a light source having a first polarization.);
and when the retarder is configured in the second mode, a polarization state of the plurality of laser beams exiting the retarder is different than a polarization state of the plurality of laser beams emitted from each of the plurality of LIDAR units. (Nemet, see at least [0070] in which the the Lidar System 100 may include optics 222 in which can be a retarder, for modifying the polarization of the emitted light. Optics 222 can modify the polarization of the emitted light beam to circular polarization. Light reflected to system 100 from the field of view would then arrive back through deflector 114 to optics 222 and bear a circular polarization with a reversed handedness. Then optics 222 would convert the reversed handedness polarization light to a linear polarization. Also see at least [0040] in which by moving or pivoting a light deflector to deflect light in different directions toward different parts of the field of view. Also see at least [0071]-[0073] in which polarized beam may be emitted from a light source having a first polarization, in which the beam may be passed through a polarized beam splitter, and the one-directional slit enables toe beam to travel to an retarder which changes how the beam can travel through the slit.);


As per claim 12, Nemet teaches The LIDAR system of claim 1, wherein the rotating mirror comprises at least a first reflective surface, a second reflective surface, and a third reflective surface. (Nemet, see at least [0119] and Fig. 3C in which the scanning unit 104 has a reflector array with many small mirrors. The reflecting array can be pivoted. Also see at least [0134] in which the mirror housing 710 shown in Figs. 7A and 7B can house one or more rotating polygons, in which can reflect light.);

As per claim 13, Nemet teaches An autonomous vehicle comprising: a light detection and ranging (LIDAR) system coupled to a vehicle body of the autonomous vehicle, the LIDAR system comprising: a plurality of LIDAR units, each of the plurality of LIDAR units comprising a housing defining a cavity, each of the plurality of LIDAR units further comprising a plurality of emitters disposed within the cavity, each of the plurality of emitters configured to emit a laser beam; (Nemet see at least [0131], Fig. 2E and Fig. 6D in which a plurality of Lidar units can be used, in which each Lidar unit can include a mirror housed within a window and each unit can comprise a light source which may include a laser diode to emit light using a laser beam.)
a rotating mirror having a plurality of reflective surfaces; (Nemet, see at least [0134] in which mirror housing 710 shown in Figs. 7A and 7B can have rotating polygons to reflect light or scanning mirrors.);
a retarder configurable in at least a first mode and a second mode to control a polarization state of a plurality of laser beams emitted from each of the plurality of LIDAR units; and (Nemet, see at least [0070] in which the the Lidar System 100 may include optics 222 in which can be a retarder, for modifying the polarization of the emitted light. Optics 222 can modify the polarization of the emitted light beam to circular polarization. Light reflected to system 100 from the field of view would then arrive back through deflector 114 to optics 222 and bear a circular polarization with a reversed handedness. Then optics 222 would convert the reversed handedness polarization light to a linear polarization.);
and a polarizing beam splitter positioned relative to the retarder such that the polarizing beam splitter receives a plurality of laser beams exiting the retarder, the polarizing beam configured to transmit or reflect the plurality of laser beams exiting the retarder based, at least in part, on the polarization state of the plurality of laser beams exiting the retarder. (Nemet, see at least [0072] in which a polarized beam is traveling toward a retarder such changes the emitted signal from a polarized signal to a linear signal or vice versa so that the reflected beam cannot travel through a one directional slit.);

As per claim 14, Nemet teaches The autonomous vehicle of claim 13, wherein: when the retarder is configured in the first mode such that the plurality of laser beams exiting the retarder have a first polarization state, the polarizing beam splitter is configured to transmit the plurality of laser beams in a first direction, and when the retarder is configured in the second mode such that the plurality of laser beam exiting the retarder have a second polarization state that is different than the first polarization state, the polarizing beam splitter is configured to reflect the plurality of laser beams in a second direction. (Nemet, see at least [0070] in which the Lidar System 100 may include optics 222 in which can be a retarder, for modifying the polarization of the emitted light. Optics 222 can modify the polarization of the emitted light beam to circular polarization. Light reflected to system 100 from the field of view would then arrive back through deflector 114 to optics 222 and bear a circular polarization with a reversed handedness. Then optics 222 would convert the reversed handedness polarization light to a linear polarization. Also see at least [0040] in which by moving or pivoting a light deflector to deflect light in different directions toward different parts of the field of view. Also see at least [0072] in which polarized beam may be emitted from a light source having a first polarization, in which the beam may be passed through a polarized beam splitter, and the one-directional slit enables toe beam to travel to an retarder which changes how the beam can travel through the slit.);

As per claim 15, Nemet teaches The autonomous vehicle of claim 13, wherein the LIDAR system further comprises:
a first stationary mirror; and (Nemet, see at least Fig. 2A, in which object 114A is a reflective object);
a second stationary mirror. (Nemet, see at least Fig. 2A, in which object 114B is another reflective object);

As per claim 16, Nemet teaches The autonomous vehicle of claim 15, wherein: when the retarder is configured in the first mode such that the plurality of laser beams exiting the retarder have a first polarization state, the plurality of laser beams pass through the polarizing beam splitter and reflect off the first stationary mirror as a plurality of reflected laser beams directed towards the rotating mirror; and when the retarder is configured in the second mode such that the plurality of laser beams exiting the retarder have a second polarization state that is different than the first polarization state, the plurality of laser beams reflect off the polarizing beam splitter as a first plurality of laser beams that reflect off the second stationary mirror as a second plurality of reflected laser beams directed towards the rotating mirror. (Nemet, see at least [0070] in which the the Lidar System 100 may include optics 222 in which can be a retarder, for modifying the polarization of the emitted light. Optics 222 can modify the polarization of the emitted light beam to circular polarization. Light reflected to system 100 from the field of view would then arrive back through deflector 114 to optics 222 and bear a circular polarization with a reversed handedness. Then optics 222 would convert the reversed handedness polarization light to a linear polarization. Also see at least [0040] in which by moving or pivoting a light deflector to deflect light in different directions toward different parts of the field of view. Also see at least [0072] in which polarized beam may be emitted from a light source having a first polarization, in which the beam may be passed through a polarized beam splitter, and the one-directional slit enables toe beam to travel to an retarder which changes how the beam can travel through the slit.);

As per claim 17, Nemet teaches The autonomous vehicle of claim 13, wherein the plurality of reflective surfaces comprise a first reflective surface, a second reflective surface, and a third reflective surface. (Nemet, see at least [0119] and Fig. 3C in which the scanning unit 104 has a reflector array with many small mirrors. The reflecting array can be pivoted. Also see at least [0134] in which the mirror housing 710 shown in Figs. 7A and 7B can house one or more rotating polygons, in which can reflect light.);

As per claim 18, Nemet teaches The autonomous vehicle of claim 13, further comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: (Nemet, see at least [0009] in which a non-transitory computer-readable storage media may store program instructions and be executed by at least one processor and perform methods that the invention describes.);
obtaining sensor data via the LIDAR system, the sensor data being indicative of an object within a field of view of the LIDAR system; (Nemet, see at least [0048] in which the Lidar System may include a sensing unit with a sensor to detect reflections from objects within a field of view);
determining perception data for the object based at least in part on the sensor data;
determining one or more future locations of the object based at least in part on the perception data for the object; and (Nemet, see at least [0036] in which the Lidar system can use additional information to determine distances, location information between projection and detection of the objects location, and much more.);
determining an action for the autonomous vehicle based at least in part on the one or more future locations of the object. (Nemet, see at least [0051] and [0067] in which an autonomous vehicle with the lidar system 100, can scan their environment and navigate to a destination in such a fashion in which it can arrive safety to its destination.);

As per claim 19, Nemet teaches The autonomous vehicle of claim 13, wherein the housing of one or more of the plurality of LIDAR units is tilted relative to an axis that is substantially perpendicular to an axis about which the rotating mirror rotates. (Nemet, see at least Fig. 6D in which the present invention is used within a surveillance camera, in which can be tilted to an axis that is perpendicular to the convex mirror used within the system.);


Claim 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemet (US Pub. No. 20210293931) in further view of Thayer (US Pub. No. 20190018143).

As per claim 9, Nemet doesn’t specifically disclose The LIDAR system of claim 1, wherein the retarder comprises a half-wave retarder.
However, Thayer discloses The LIDAR system of claim 1, wherein the retarder comprises a half-wave retarder. (Thayer, see at least [0203] in which the embodiment uses a laser 812, a half-wave plate 814, polarizer 815, and prisms 816.);
It would have been obvious to a person of ordinary skill in the art before the effective filing data of Applicant’s invention to modify the system in Nemet such that it incorporates Thayer’s teaching of the retarder comprising of a half-wave retarder because Thayer further teaches a lidar system comprising of a half-wave retarder in which the retarder can operate within a polarization state for laser beams to pass through the beam splitter. (Thayer, see at least [0203]).

As per claim 20, Nemet teaches A method of operating a LIDAR system comprising a polarizing beam splitter, the method comprising: emitting, via a plurality of emitters disposed within a cavity defined by a housing of a LIDAR unit, a plurality of laser beams onto a retarder positioned outside of the cavity; (Nemet, see at least [0070] in which lasers can be emitted onto a retarder.)
Nemet doesn’t specifically disclose controlling, by one or more computing devices, operation of the retarder for a first interval of time such that the retarder operates in a first mode in which each of a plurality of laser beams exiting the retarder have a first polarization state such that the plurality of laser beams pass through the polarizing beam splitter; and 

However, Thayer discloses controlling, by one or more computing devices, operation of the retarder for a first interval of time such that the retarder operates in a first mode in which each of a plurality of laser beams exiting the retarder have a first polarization state such that the plurality of laser beams pass through the polarizing beam splitter; and (Thayer, see at least [0252] in which the present invention operates and includes a time interval configured to determine a time of flight based on a time that a laser pulse is generated to when a laser pulse is received from the reflection. Also see at least [0026] in which a light receiver is comprised of a polarizing beam splitter in which can split received pulses. Also see at least [110]-[112] in which the lidar system includes two modes of operation to polarize light outputted out of the polarizing beam splitter.)
controlling, by the one or more computing devices, operation of the retarder for a second interval of time such that the retarder operates in a second mode in which the plurality of laser beams exiting the retarder have a second polarization state such that the plurality of laser beams reflect off the polarizing beam splitter. (Thayer, see at least [0252] in which the present invention operates and includes a time interval configured to determine a time of flight based on a time that a laser pulse is generated to when a laser pulse is received from the reflection. Also see at least [0026] in which a light receiver is comprised of a polarizing beam splitter in which can split received pulses. Also see at least [110]-[112] in which the lidar system includes two modes of operation to polarize light outputted out of the polarizing beam splitter.)
It would have been obvious to a person of ordinary skill in the art before the effective filing data of Applicant’s invention to modify the system in Nemet such that it incorporates Thayer’s teaching of controlling, by one or more computing devices, operation of the retarder for a first interval of time such that the retarder operates in a first mode in which each of a plurality of laser beams exiting the retarder have a first polarization state such that the plurality of laser beams pass through the polarizing beam splitter; controlling, by the one or more computing devices, operation of the retarder for a second interval of time such that the retarder operates in a second mode in which the plurality of laser beams exiting the retarder have a second polarization state such that the plurality of laser beams reflect off the polarizing beam splitter. Thayer further teaches the retarder operating within time intervals such that laser beams can exit the retarder and pass through a beam splitter and in which the lidar system includes two modes of operation to polarize the light that is too be outputting out of the polarizing beam splitter.) (Thayer, see at least [110-112] and [0203]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562. The
examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the
examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached
on 571-270-7016. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300. Information regarding the status of an application may
be obtained from the Patent Application Information Retrieval (PAIR) system. Status
information for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free).
/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661